             Case 1:21-cv-04921-UA Document 1 Filed 06/03/21 Page 1 of 18



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

GEORGE MONROY,
                                                        Case No.
                           Plaintiff,
                                                        JURY TRIAL DEMANDED
              v.

MAGNACHIP SEMICONDUCTOR
CORPORATION, YOUNG-JOON KIM, KYO-
HWA CHUNG, MELVIN L. KEATING,
ILBOK LEE, CAMILLO MARTINO, GARY
TANNER, and NADER TAVAKOLI,


                         Defendants.


    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff George Monroy (“Plaintiff”), by his undersigned attorneys, for this Complaint against

Defendants, alleges upon personal knowledge with respect to himself, and upon information and belief

based upon, inter alia, the investigation of counsel, as to all other allegations herein, as follows:

                                        NATURE OF THE ACTION

       1.      This is an action brought by Plaintiff against Magnachip Semiconductor Corporation

(“Magnachip” or the “Company”) and the members of the Company’s board of directors (the “Board”

or the “Individual Defendants” and, together with Magnachip, the “Defendants”) for their violations

of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§

78n(a), 78t(a) and Rule 14a-9, 17 C.F.R. § 240.14a-9, and for breaching their fiduciary duty of candor.

Plaintiff’s claims arise in connection with the proposed merger between Magnachip and South

Dearborn Limited (“South Dearborn”), an affiliate of Wise Road Capital LTD (“Wise Road”) (the

“Proposed Transaction”).

       2.      On March 25, 2021, Magnachip entered into an Agreement and Plan of Merger with

South Dearborn, pursuant to which the Company’s shareholders will receive $29.00 in cash per share

                                                    1
            Case 1:21-cv-04921-UA Document 1 Filed 06/03/21 Page 2 of 18



of Magnachip owned (the “Merger Consideration”).

       3.      In order to convince the Company’s public common shareholders to vote in favor of

the Proposed Transaction, on May 7, 2021, Defendants authorized the filing of a definitive Schedule

14A Registration Statement with the SEC (the “Registration Statement”). As described below, the

Registration Statement is materially incomplete and misleading in violation of Sections 14(a) and

20(a) of the Exchange Act and Delaware state law. In particular, the Registration Statement contains

materially incomplete and misleading information concerning: (i) the process that culminated in the

Proposed Transaction, (ii) the Company’s financial advisor, J.P. Morgan Securities LLC (“J.P.

Morgan”), and (iii) the Company’s financial projections in connection with the Proposed Transaction.

       4.      The special meeting of the Company’s shareholders to vote on the Proposed

Transaction is scheduled for June 15, 2021 (the “Shareholder Vote”). Therefore, it is imperative that

the material information omitted from the Registration Statement be disclosed prior to the Shareholder

Vote, so the Company’s shareholders can properly exercise their corporate voting rights.

       5.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9 and

Delaware state law. Plaintiff seeks either to enjoin Defendants from taking any steps to consummate

the Proposed Transaction unless and until the material information discussed below is disclosed to

the Company’s shareholders sufficiently in advance of the upcoming Shareholder Vote or, in the event

the Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

       6.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934 Act

and Rule 14a-9.


                                                  2
              Case 1:21-cv-04921-UA Document 1 Filed 06/03/21 Page 3 of 18



       7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either present

in this District for jurisdictional purposes or has sufficient minimum contacts with this District as to

render the exercise of jurisdiction over each Defendant by this Court permissible under the traditional

notions of fair play and substantial justice. “Where a federal statute such as Section 27 of the

[Exchange] Act confers nationwide service of process, the question becomes whether the party has

sufficient contacts with the United States, not any particular state.” Sec. Inv’r Prot. Corp. v. Vigman,

764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has minimum contacts with the United

States, Section 27 of the Act confers personal jurisdiction over the defendant in any federal district

court.” Id. at 1316.

       8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, the Company’s common stock trades on the NYSE, which is

headquartered in this District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir.

2003) (collecting cases).

                                               PARTIES

        9.     Plaintiff is, and has been continuously throughout all times relevant hereto, the owner

of Magnachip common stock.

        10.    Defendant Magnachip is incorporated under the laws of Delaware and has its principal

executive offices located at 74, Rue De Merl, Luxembourg, Luxembourg, L-2146. The Company’s

common stock trades on the NYSE under the symbol “MX.”

        11.    Defendant Young-Joon Kim (“YJ Kim”) is, and has been at all relevant times, the

Chief Executive Officer (“CEO”) and Chairman of the Board of Directors of Magnachip.

        12.    Defendant Kyo-Hwa Chung is, and has been at all relevant times, a director of


                                                   3
               Case 1:21-cv-04921-UA Document 1 Filed 06/03/21 Page 4 of 18



 Magnachip.

         13.    Defendant Melvin Keating is, and has been at all relevant times, a director of

 Magnachip.

         14.    Defendant Ilbok Lee is, and has been at all relevant times, a director of Magnachip.

         15.    Defendant Camilo Martino is, and has been at all relevant times, a director of

 Magnachip.

         16.    Defendant Gary Tanner is, and has been at all relevant times, a director of Magnachip.

         17.    Defendant Nader Tavakoli is, and has been at all relevant times, a director of

 Magnachip.

         18.    Defendants identified in paragraphs 11 through 17 are collectively referred to herein

 as the “Board” or the “Individual Defendants,” and together with the Company, the “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

I.        Background of Magnachip and the Proposed Transaction

          19. Magnachip is a designer and manufacturer of analog and mixed-signal semiconductor

platform solutions for communications, IoT, consumer, industrial and automotive applications. The

Company provides a broad range of standard products to customers worldwide. With more than 40

years of operating history, Magnachip owns a portfolio of approximately 1,200 registered patents and

pending applications and has extensive engineering, design, and manufacturing process expertise.

          20. On March 26, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:

          SEOUL, South Korea, March 26, 2021 /PRNewswire/ --

          Magnachip Semiconductor Corporation (“Magnachip” or the “Company”)
          (NYSE: MX), the South Korean leader in display and power solutions, today
          announced that it has entered into a definitive agreement (the “Agreement”) with
          South Dearborn Limited, a company incorporated in the Cayman Islands, and
          Michigan Merger Sub, Inc., a Delaware corporation, which are investment


                                                   4
   Case 1:21-cv-04921-UA Document 1 Filed 06/03/21 Page 5 of 18



vehicles established by Wise Road Capital LTD and certain of its limited partners
(“Wise Road”).

Under the terms of the Agreement, Magnachip shareholders will receive $29.00
in cash for each share of Magnachip’s common stock they currently hold,
representing a premium of approximately 75% to Magnachip’s 3-month volume-
weighted average share price and approximately a 54% premium to the
unaffected closing stock price on March 2, 2021, the last trading day before media
reports of third-party interest in acquiring Magnachip. The all-cash transaction
has an equity value of approximately $1.4 billion. The transaction is fully backed
by equity commitments and not contingent on any financing conditions.

Following the closing of the transaction, Magnachip’s management team and
employees are expected to continue in their roles, and the Company will remain
based in Cheongju, Seoul and Gumi, South Korea. The transaction is expected to
be seamless for customers and employees across Magnachip’s businesses.

Magnachip’s Chief Executive Officer, YJ Kim, said: “This transaction is in the
best interests of all of our stakeholders, including shareholders, customers and
employees. It will provide an excellent opportunity to accelerate our MX 3.0
growth strategy. Given their deep industry expertise, Wise Road Capital is an
ideal partner for Magnachip, and we look forward to working with them as we
chart the next phase for our company. We remain grateful to our customers for
their trust and to our fellow employees for their unwavering commitment to
delivering industry-leading products to customers worldwide.”

Wise Road intends to work together with Magnachip’s management team to
pursue the next step in the Company’s growth strategy and transform the
Company into a true industry leader in the global display and power markets.
Through its additional investment and global network, Wise Road will help
Magnachip’s growth internationally. Wise Road remains absolutely committed
to providing world-class products and services to the Company’s customers,
while creating a stable environment for the company’s employees to grow and
thrive.

The Board of Directors of Magnachip has unanimously approved the Agreement
and recommends that Magnachip shareholders vote in favor of the transaction.
Details of the transaction and the Agreement are included with the Company’s
current report on Form 8-K, which will be filed with the United States Securities
and Exchange Commission in due course.

The transaction is expected to close during the second half of 2021, subject to
customary closing conditions, including the receipt of shareholder and regulatory
approvals.




                                        5
             Case 1:21-cv-04921-UA Document 1 Filed 06/03/21 Page 6 of 18



II.    The Registration Statement Omits Material Information

       21.     In connection with the Proposed Transaction, Defendants filed a materially incomplete

and misleading Registration Statement with the SEC. The Individual Defendants were obligated to

carefully review the Registration Statement to ensure it did not contain any material

misrepresentations or omissions before it was filed and disseminated to the Company’s shareholders.

However, the Registration Statement misrepresents or omits material information necessary for the

Company’s shareholders to make an informed decision regarding the Proposed Transaction, in

violation of Sections 14(a) and 20(a) of the Exchange Act, SEC Rule 14a-9, and the Board’s fiduciary

duty of candor under Delaware law.

       A.      Process Related Disclosure Deficiencies

       22.     First, the Registration Statement fails to disclose sufficient information regarding the

Company’s evaluation of and discussions with potential counterparties, most notably Party D. More

specifically, Party D appears to have expressed a strong interest in a transaction with the Company,

and at one point had a superior offer to other potential parties at that time, yet it appears that the

Company determined not to pursue further discussions with Party D as aggressively as it did with

other potential counter-parties and, even worse, ignored Party D’s expressed interest altogether. By

way of example:

               (a)   On September 14, 2020, Party D delivered an unsolicited indication of interest

                     valued at $16-18 per share, with a potential additional upward adjustment of

                     10% and a further upward adjustment based on the Company’s cash balance on

                     the closing date of a transaction. Comparatively, on June 26, 2020, Party A had

                     delivered an indication of interest valued at $16.50 per share, which the Board

                     determined was not at a level sufficient to warrant further engagement by the

                     Company. Nonetheless, on September 18, 2020, the Company informed Party D


                                                  6
Case 1:21-cv-04921-UA Document 1 Filed 06/03/21 Page 7 of 18



       that it was not for sale.

 (b)   Then, one week later, the Board determined that Party A and Party D had the

       most promising indications of interest and to continue discussions with both. But

       then, on September 25, 2020 and September 30, 2020, Company representatives

       reiterated to Company D that the Company was not for sale. There is no

       indication in the Registration Statement whether the Company was telling Party

       A the same thing. To the contrary, on October 6, 2020, the Director of M&A of

       Party A traveled to Seoul, Korea to meet with the Company’s management,

       although there is no further information regarding the nature and substance of

       these discussions.

 (c)   On October 11, 2020, Party D delivered a second indication of interest, which

       reiterated its $16-18 per share value with a potential upward adjustment of 10%,

       and indicated that the offer would remain open until December 12, 2020. On

       October 14, 2020, Party A also delivered its second indication of interest with a

       value of $21.50 per share, and a request for exclusivity. Following discussion,

       the Board directed the Company’s representatives to continue to engage with

       Party A. Notably, it appears that the Company chose not to enter into a formal

       exclusivity agreement, but it nevertheless appears that, over the next several

       weeks, the Company held discussions only with Party A.

 (d)   On November 19, 2020, Party D sent an email to Mr. YJ Kim “requesting

       feedback” with respect to its indication of interest more than one month earlier

       – implying that the Company simply ignored it. The next day, Party A sent an

       email to the Company’s representative reaffirming its interest and indicating that

       it was prepared to increase its offer price to $22 per share and requested that the


                                     7
Case 1:21-cv-04921-UA Document 1 Filed 06/03/21 Page 8 of 18



       Board respond by the close of business on November 24, 2020 (the “Nov. 20

       Offer”). On November 23, 2020, the Board directed its advisors to communicate

       a counter-offer of $22.50 per share to Party A – “which was the price at which

       [the] Board was willing to engage further with Party A.”

 (e)   On November 25, 2020, after this counter-offer was communicated to Party A,

       Party A withdrew its Nov. 20 Offer. Conciliatorily, the next day, the Board

       directed Mr. YJ Kim to re-engage with Party A and to proceed to negotiate a

       transaction with Party A at a lower purchase price of $22.00 per share. The

       following day, Mr. YJ Kim communicated to Party A that the “Board was

       committed to exploring a potential transaction with Party A” (emphasis added).

 (f)   Then, on November 29, 2020, Party D informed the Company that it was willing

       to raise its offer price and consider other terms that were important to the Board.

       The next day, Party D increased its offer to $23.50 per share – $1 per share more

       than the Company’s counter-offer to Party A – and noted that this revised offer

       would remain open until December 12, 2020. Notably, this amounted to a

       substantial $5.50 per share increase from Party D’s prior max range of $18 per

       share and indicates the seriousness of Party D’s interest in a transaction with the

       Company.

 (g)   On December 1, 2020, Party A emailed the Board indicating that its $22 per

       share offer was its “best and final” position. Later that day, the Board met,

       discussed Party A and Party D’s respective offers, and determined to

       communicate to Party A that, “if Party A was willing to move toward more

       market terms that provide[d] greater certainty of closing, then the Company

       would be able to discuss with Party A further on an exclusive basis” (emphasis


                                     8
               Case 1:21-cv-04921-UA Document 1 Filed 06/03/21 Page 9 of 18



                        added).

                 (h)    Thereafter, it appears that the Company continued to engage with Party A at a

                        proposed offer of $22.00 per share and failed to engage with Party D at all,

                        despite not being bound by any exclusivity agreement, such that Party D’s then-

                        superior offer expired on December 12, 2020 without any apparent Company

                        action. Indeed, when the Board met on December 13 and 15, 2020, it does not

                        appear that Party D’s offer was even discussed. 1 Rather, on December 15, 2020,

                        the Board determined to enter into exclusivity with Party A, and a 14-day

                        exclusivity period began on December 16, 2020.

                 (i)    The exclusivity period with Party A expired on January 6, 2021 without a deal.

                        Nonetheless, it was not until January 18, 2021 that the Company re-engaged with

                        Party D. On January 21, 2021, Party D re-stated its $23.50 per share offer.

                 (j)    The following day, Company representatives met with Party A to discuss ways

                        the parties could complete a transaction. Thereafter, and over the next several

                        days, the Company and Party A continued to discuss and negotiate the terms of

                        an agreement. During this period, and for undisclosed reasons, the Board appears

                        to have continued to disfavor and/or ignore a transaction with Party D, and it

                        appears that the Company made no apparent effort to engage with Party D and/or

                        improve Party D’s offer. Indeed, the Registration Statement makes just one

                        additional reference to Party D, regarding a conversation on February 2, 2020.

         23.     The recitation of facts in the Registration Statement gives the clear impression of




1
          Similarly, on December 10, 2020, “a financial sponsor inquired about a potential transaction with the Company,”
yet it does not appear that this inquiry was discussed at the December 13 or 15 Board meetings before the Company agreed
to exclusivity with Party A. On December 17, 2020, this financial sponsor delivered a preliminary indication of interest
addressed to Mr. YJ Kim, regarding the potential acquisition of the Company’s Power Solutions business; the Registration
Statement does not disclose any additional information regarding this offer.
                                                           9
               Case 1:21-cv-04921-UA Document 1 Filed 06/03/21 Page 10 of 18



favoritism toward Party A and/or bias toward Party D, and the Registration Statement must disclose

additional information regarding the Company’s interactions with Party D and/or reasons for the

Company’s unwillingness to pursue a transaction with Party D as aggressively as it did with Party A.

       24.       Second, and relatedly, the Registration Statement must also disclose additional

information regarding the outreach by the Company’s financial advisor, J.P. Morgan, to “two other

strategic parties” following the Board’s January 15, 2021 directive, including but not limited to (i)

the genesis of the “two other strategic parties” (i.e. how and/or by whom were they identified); (ii)

whether and when they were contacted; (iii) the substance of all of the discussions; and (iv) the

outcome of the outreach, including the Board’s deliberations. This information is material to

shareholders’ evaluation of the sales process, particularly in light of the fact that, shortly thereafter,

on February 2, 2021, BMO Capital Markets Corp. (including its representatives, “BMO”), the

financial advisor of Wise Road, contacted the Company to express Wise Road’s interest in exploring

a potential transaction with the Company, and there is no indication that Wise Road’s interest was

unsolicited.

       25.       Third, the Registration Statement must disclose additional information regarding the

“Ad Hoc Transaction Committee” formed on January 11, 2021. Specifically, the Registration

Statement must disclose (i) why it determined to form the committee almost two years after initiating

its evaluation of strategic transactions and alternatives in February 2019, and nearly seven months

after engaging in substantive discussions regarding the receipt of multiple indications of interest; (ii)

the specific authority and powers granted to the committee; and (iii) the reasons that Messrs. Martino

and Tanner were selected as members of the committee. Whether the Board and/or the Company’s

Nominating and Governance Committee identified potential conflicts-of-interest warranting the

creation of the Ad Hoc Transaction Committee is material to shareholders’ evaluation of the Proposed

Transaction. This is all the more true in light of the transaction bonus pool of approximately


                                                    10
              Case 1:21-cv-04921-UA Document 1 Filed 06/03/21 Page 11 of 18



$2,460,000 to be awarded to certain executive officers of the Company and the lucrative equity

interests of Mr. Y.J. Kim (and other executive officers), who was intimately involved in the

negotiations of the Proposed Transaction, and because it is unclear from the Registration Statement

whether any of the Company’s executives and or members of the Board will continue their

employment and/or directorships with the post-close combined company. 2

        B.       Financial Advisor Related Disclosure Deficiencies

        26.      The Registration Statement also omits material information regarding the Company’s

engagement of J.P. Morgan and its financial analyses.

        27.      Specifically, and fourth, the Company must disclose the individual multiples J.P.

Morgan observed in its Selected Transactions Multiples Analysis. This information is material for

shareholders to determine whether J.P. Morgan’s reference range selection and application is

reasonable.

        28.      Fifth, while the Registration Statement indicates that, “[d]uring the two years

preceding the date of J.P. Morgan’s opinion, neither J.P. Morgan nor any [of] its affiliates have had

any material financial advisory or material commercial or investment banking relationships with

Parent,” the Registration Statement fails to disclose whether J.P. Morgan has any previous material

relationships with Wise Road, 3 and if so the nature of the relationship and/or services and the

compensation received by J.P. Morgan.

        C.       Disclosure Deficiencies Related to the Company’s Financial Projections

        29.      Sixth, the Registration Statement must disclose the Net Income Projections for the

Company. The failure to disclose the Company’s net income projections obfuscates the financial



2
         To the extent applicable, the Registration Statement must also disclose the timing and nature of all
communications regarding the future employment and directorship of the Company’s officers and directors, including
who participated in all such communications.
3
         Indeed, Parent is merely an investment vehicle established by an affiliate of Wise Road in March 2021 solely for
the purposes of completing the Proposed Transaction, and Parent has not engaged in any business activities other than
those in connection with the Proposed Transaction.
                                                           11
             Case 1:21-cv-04921-UA Document 1 Filed 06/03/21 Page 12 of 18



picture of the Company and provides a misleadingly incomplete representation of the Forecasts

summarized in the Registration Statement. See 17 C.F.R. § 229.10(b)(1); see also 17 C.F.R. § 244.100

(regarding disclosure of non-GAAP financial measures).

       30.     If a proxy discloses financial projections and valuation information, such projections

must be complete and accurate. The question here is not the duty to speak, but liability for not having

spoken enough. With regard to future events, uncertain figures, and other so-called soft information,

a company may choose silence or speech elaborated by the factual basis as then known – but it may

not choose half-truths. Moreover, when a company discloses non-GAAP financial measures in a

solicitation statement that were relied on by a board of directors to recommend that stockholders

exercise their corporate suffrage rights in a particular manner, the company must, pursuant to SEC

regulatory mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

                                                ***

       31.     In sum, the omission of the above-referenced information renders the Registration

Statement materially incomplete and misleading, in contravention of the Exchange Act. Absent

disclosure of the foregoing material information prior to the upcoming Shareholder Vote concerning

the Proposed Transaction, Plaintiff will be unable to make an informed decision regarding whether

to vote his shares in favor of the Proposed Transaction, and he is thus threatened with irreparable

harm, warranting the injunctive relief sought herein.




                                                  12
                Case 1:21-cv-04921-UA Document 1 Filed 06/03/21 Page 13 of 18



                                          CAUSES OF ACTION

                                                COUNT I

 (Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9)

          32.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          33.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use of

the mails or by any means or instrumentality of interstate commerce or of any facility of a national

securities exchange or otherwise, in contravention of such rules and regulations as the Commission

may prescribe as necessary or appropriate in the public interest or for the protection of investors, to

solicit or to permit the use of his name to solicit any proxy or consent or authorization in respect of

any security (other than an exempted security) registered pursuant to section 78l of this title.” 15

U.S.C. § 78n(a)(1).

          34.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange Act,

provides that proxy communications shall not contain “any statement which, at the time and in the

light of the circumstances under which it is made, is false or misleading with respect to any material

fact, or which omits to state any material fact necessary in order to make the statements therein not

false or misleading.” 17 C.F.R. § 240.14a-9.

          35.     The omission of information from a registration statement will violate Section 14(a)

and Rule 14a-9 if other SEC regulations specifically require disclosure of the omitted information.

          36.     Defendants have issued the Registration Statement with the intention of soliciting the

Company’s public common stockholders’ support for the Proposed Transaction. Each of the

Individual Defendants reviewed and authorized the dissemination of the Registration Statement,

which fails to provide critical information regarding, inter alia, the process that culminated in the

Proposed Transaction, the Company’s financial projections, and potential conflicts of interest faced


                                                    13
             Case 1:21-cv-04921-UA Document 1 Filed 06/03/21 Page 14 of 18



by the Company’s financial advisor and certain members of the Board.

       37.     In so doing, Defendants made untrue statements of fact and/or omitted material facts

necessary to make the statements made not misleading. Each of the Individual Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a). The Individual Defendants were therefore negligent,

as they had reasonable grounds to believe material facts existed that were misstated or omitted from

the Registration Statement, but nonetheless failed to obtain and disclose such information to the

Company’s shareholders although they could have done so without extraordinary effort.

       38.     The Individual Defendants knew or were negligent in not knowing that the

Registration Statement is materially misleading and omits material facts that are necessary to render

it not misleading. The Individual Defendants undoubtedly reviewed and relied upon most if not all of

the omitted information identified above in connection with their decision to approve and recommend

the Proposed Transaction. Indeed, the Individual Defendants were privy to and had knowledge of the

Company’s financial projections and the details surrounding the process leading up to the signing of

the Merger Agreement and preparation and review of the Company’s financial projections. The

Individual Defendants knew or were negligent in not knowing that the material information identified

above has been omitted from the Registration Statement, rendering the sections of the Registration

Statement identified above to be materially incomplete and misleading.

       39.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Registration Statement. The preparation of a registration statement by corporate

insiders containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Individual Defendants were negligent in choosing to omit material information from

the Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed, the


                                                   14
                Case 1:21-cv-04921-UA Document 1 Filed 06/03/21 Page 15 of 18



Individual Defendants were intricately involved in the process leading up to the signing of the Merger

Agreement and the preparation and review of the Company’s financial projections.

          40.     Magnachip is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Registration Statement.

          41.     The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law.

Only through the exercise of this Court’s equitable powers can Plaintiff be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                                COUNT II

      (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

          42.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          43.     The Individual Defendants acted as controlling persons of Magnachip within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers

and/or directors of Magnachip, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          44.     Each of the Individual Defendants was provided with or had unlimited access to copies

of the Registration Statement and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the statements


                                                    15
             Case 1:21-cv-04921-UA Document 1 Filed 06/03/21 Page 16 of 18



or cause the statements to be corrected.

       45.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The Registration Statement contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

       46.     In addition, as the Registration Statement sets forth at length, and as described herein,

the Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Registration Statement purports to describe the various issues and information that

the Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       47.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of

the Exchange Act.

       48.     As set forth above, the Individual Defendants had the ability to exercise control over

and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by their

acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result

of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       49.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                   16
                Case 1:21-cv-04921-UA Document 1 Filed 06/03/21 Page 17 of 18



                                               COUNT III

(Against the Individual Defendants for Breach of Their Fiduciary Duty of Candor/Disclosure)

          50.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          51.     By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff a fiduciary duty of candor/disclosure, which required them to

disclose fully and fairly all material information within their control when they sought shareholder

action, and to ensure that the Proxy did not omit any material information or contain any materially

misleading statements.

          52.     As alleged herein, the Individual Defendants breached their duty of candor/disclosure

by approving and/or causing the materially deficient Registration Statement to be disseminated to

Plaintiff and the Company’s other public stockholders.

          53.     The misrepresentations and omissions in the Registration Statement are material, and

Plaintiff will be deprived of his right to cast an informed vote if such misrepresentations and omissions

are not corrected prior to the Shareholder Vote. Where a shareholder has been denied one of the most

critical rights she or he possesses—the right to a fully informed vote—the harm suffered is an

individual and irreparable harm.

          54.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for judgment and relief as follows:

          A.      Preliminarily enjoining Defendants and all persons acting in concert with them from

proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless and until


                                                    17
            Case 1:21-cv-04921-UA Document 1 Filed 06/03/21 Page 18 of 18



the Company discloses the material information discussed above which has been omitted from the

Registration Statement;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

 Dated: June 3, 2021                                 MONTEVERDE & ASSOCIATES PC
                                                     /s/ Juan E. Monteverde
 OF COUNSEL                                          Juan E. Monteverde (JM-8169)
                                                     The Empire State Building
 KAHN SWICK & FOTI, LLC                              350 Fifth Avenue, Suite 4405
 Michael Palestina                                   New York, NY 10118
 1100 Poydras Street, Suite 3200                     Tel: (212) 971-1341
 New Orleans, LA 70163                               Fax: (212) 202-7880
 Telephone: 504.455.1400                             Email: jmonteverde@monteverdelaw.com
 Tel.: (504) 648.1843
 Fax: (504) 455-1498                                 Attorneys for Plaintiff
 Email: michael.palestina@ksfcounsel.com

 Attorneys for Plaintiff




                                                   18
